Daniels, J.
The affidavits read upon the motion warrant the conclusion that the defendant uttered and published of the plaintiff, as a physician, the words that “he is no doctor; he bought his diploma for $50; ” and the action is brought to recover damages for the uttering and publication of such words. These words contain an imputation of ignorance and want of skill, and having been spoken of the plaintiff in his professional character, they are, within the well-settled rule, actionable in themselves. That they were spoken of the plaintiff in his professional character is clearly shown by the words themselves; and, where that appears to be the fact, an action of slander may be maintained. It “is well-settled law that words published of a physician falsely imputing to him general ignorance or want of skill in his profession, are actionable in themselves, on the ground of presumed damage.” Secor v. Harris, 18 Barb. 425, 426; Fitzgerald v. Redfield, 51 id. 484. The order should be affirmed, with costs.
Davis, P. J., and Donohue, J., concurred.

Order affirmed.